DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Final Office Action dated April 15, 2021.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Eleanor Musick, Reg. No. 35,623, dated June 07, 2021.

Claims 2 and 97-175 were pending. The Examiner's amendment below amends claim 97. Claims 2 and 97-175 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney Eleanor Musick, Reg. No. 35,623, dated June 07, 2021.



In the Claims
Please replace the claim below as follows:
97.  A network for securing conveyance services for a conveyance client by at least one autonomous vehicle (AV) operated by an owner/controller and in communication with the network, wherein the conveyance client has a conveyance client device in communication with the network, the network comprising: 
at least one external server in communication with the network, the at least one external server associated with a business entity that provides goods or services, the at least one external server comprising a substantially real time source of conveyance service requests for the conveyance client and conveyance data, at least a portion of the conveyance data comprising autonomous vehicle (AV)-related data relating to the at least one AV; 
at least one central server in communication with the network, wherein the at least one central server is automated in whole or in part and configured for repeatedly receiving the conveyance service requests and the AV-related data from the at least one external server and for performing one or more of standardizing and aggregating one or a combination of the conveyance service requests and the AV-related data; 
at least one autonomous vehicle (AV) application associated with the at least one AV, the at least one AV application configured for communicating one or a combination of geographical location data and the AV-related data, to the network; 
at least one owner/controller application in communication with the network, the at least one owner/controller application configured for entry by the owner/controller of one or more owner/controller-selected preference; 
wherein the at least one central server is further configured to process the conveyance service requests comprising conveyance data corresponding to at least one feature of the conveyance service requests, the geographical location data, the one or more owner/controller- selected preference, and the AV data, and wherein the at least one central server is further configured to repeat the steps of, until halted by the owner/controller or the business entity:
(a) filtering, in any order: 
(i) at least a portion of the conveyance service requests by using one or a combination of the one or more owner/controller-selected preference and the 
(ii) at least a portion of the AV-related data by using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of AV-related data; 
(b) identifying one or more matches between the filtered subset of conveyance service requests and the filtered subset of AV-related data based on one or a combination of the one or more owner/controller-selected preference and the geographical location data; 
(c) securing the one or more matches by communicating one or more of the one or more matches and conveyance service instructions to the at least one AV to cause the at least one AV to provide one or more conveyance services for the conveyance client.


Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 97 recites securing the one or more matches by communicating one or more of the one or more matches and conveyance service instructions to the at least one AV to cause the at least one AV to provide one or more conveyance services for the conveyance client, which integrates the abstract idea into a practical application based on a specific improvement that applies the judicial exception by use of a particular machine (i.e. autonomous vehicles) tied to a specific technology. Thus Examiner finds claim 97 is eligible under 35 U.S.C. § 101. Claim 140 is eligible under 35 U.S.C. § 101 for similar reasons as claim 97. Claims 2, 98-139 and 141-175 are eligible because they depend on eligible claims 97 and 140.  




Reasons for Patent Eligibility under 35 U.S.C. § 103
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed January 11, 2021, in particular pg. 18-21 regarding the Sweeney, Millspaugh and Shaam references. Examiner analyzed claim 97 (similarly claim 140) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. Claims 2 and 97-175 are allowed. 

In regards to claim 97 (similarly claim 140), the prior art of record does not teach or fairly suggest the combination of:
“… at least one owner/controller application in communication with the network, the at least one owner/controller application configured for entry by the owner/controller of one or more owner/controller-selected preference;
wherein the at least one central server is further configured to process the conveyance service requests comprising conveyance data corresponding to at least one feature of the conveyance service requests, the geographical location data, the one or more owner/controller- selected preference, and the AV data, and 
wherein the at least one central server is further configured to repeat the steps of, until halted by the owner/controller or the business entity:
(a) filtering, in any order: 
(i) at least a portion of the conveyance service requests by using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of conveyance service requests; and 
(ii) at least a portion of the AV-related data by using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of AV-related data; 
(b) identifying one or more matches between the filtered subset of conveyance service requests and the filtered subset of AV-related data based on one or a combination of the one or more owner/controller-selected preference and the geographical location data; 
(c) securing the one or more matches by communicating one or more of the one or more matches and conveyance service instructions to the at least one AV to cause the at least one AV to provide one or more conveyance services for the conveyance client.”

Brady (US 20180024554 A1) teaches a system in which autonomous ground vehicles ("AGVs") are utilized to retrieve items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations (e.g., user's residences). In various implementations, the AGVs may be owned by individual users (see par. 0016). A central management system is provided for remotely communicating with an AGV as part of a system for transporting items (see par. 0033), the AGVs may be utilized for different types of transactions (e.g., as facilitated by the central management system etc. (see par. 0050). 
Seriani (US 20140229258 A1) teaches an administrator may choose settings that affect the parameter types and logical operations (e.g., calculations, filters, comparisons, etc.) that impinge upon any step of the transaction, including but not limited to the means for submitting a customer request, means for parsing customer requests, means for determining eligibility, means for determining suggested bid price, means for parsing bids, means for ranking bids and organizing them into groupings to return to the requester, the information fields that are displayed in the bid-selection interface wherein the customer selects a winning bid, and so on (see par. 0045). The administrator establishes one or more marketplaces and determines the rules and settings for each by adjusting the options in the administrator functions, for example, one taxi marketplace and one limousine service marketplace where users may cross-participate among both if customer request parameters warrant either service. The administrator sets the parameters relating to the bid evaluating mechanism, from how bids are ordered and filtered and displayed by the bid display means to what information appears in a set of displayed bid parameters (see par. 0054). 


For at least the above reasons, claim 97 is distinguishable over the prior art. Claim 140 is distinguishable over the prior art for similar reasons as cited for claim 97. Dependent claims 2, 98-139 and 141-175 are distinguishable because they depend on claims 97 and 140.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 





Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Smirin et al. (US 20140040079 B1) – A graphical user interface (GUI) of an application is provided to a user. A user input indicating a request for a demonstration of an online transportation ordering process is received via the GUI. In response to the user input, the demonstration is presented to the user using the GUI. The demonstration includes obtaining the geographic location of the user, displaying the geographic location of the user on a map, and displaying a simulated movement of a transportation entity toward the geographic location of the user on the map. An additional GUI of the application may also be provided to the user. The additional GUI includes a map that indicates the location of the user and one or more transportation entities in the vicinity of the user. The application may accept user input selecting one of the transportation entities and the application may transmit a request for transportation to a server. 

Stenneth (US 20150066361 A1) – A method, apparatus and computer program products are provided for matching a transit vehicle to a trip. An example method 

Greenwood et al. (Dynamic Dispatching and Transport Optimization - Real-World Experience with Perspectives on Pervasive Technology Integration) – This paper discusses a technological solution to real-time road transportation optimization using a commercial multi-agent based system, LS/ATN, which has been proven through real-world deployment to reduce transportation costs for both small and large fleets in the full and part load business. Subsequent to describing the real-time optimization approach, we discuss how the platform is currently evolving to accept live data from vehicles in the fleet in order to improve optimization accuracy. A selection of the predominant pervasive technologies available today for enhancing intelligent route optimization is described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624